Mandamus. The purpose of this proceeding is to compel the State Auditor to register certain bonds of the Ritenour Consolidated School District of St. Louis County.
It is admitted that the district in question was organized in the year 1907 or prior thereto, and in 1907 erected "what is known as the Ritenour School Building as a grade school;" that the building, thus erected for grade-school purposes, was used solely for such purposes until 1910, and in that year the district began to use certain portions of the building, not then needed for the accommodation of the grades, for classes in studies equivalent to the first-year high-school course; that in 1914 the district began to use other space in the building, available for like reason, for classes pursuing second-year high-school studies; that in 1916 additional space, available because not needed for grade classes, was utilized for teaching studies pursued in the third and fourth years of high school, and that this use has been continued until the present time. There was a previous effort to vote bonds in 1921, but it seems it was though that some irregularities rendered that action void, and the second effort, in 1922, resulted in the requisite majority for the bonds, and this proceeding is designed to secure their registration.
Respondent contends that (1) the district, by the course pursued and the use made of the building had *Page 457 
selected a high-school site, and (2) that the district had no power to change the site without a vote of the people.
It is admitted that the district's only school building was constructed solely for grade-school purposes and used for such purposes exclusively for years. In this it is necessarily implicated that the money used in constructing that building was neither raised nor used for the purpose of purchasing a high-school site or ercting a high-school building. The use of the vacant space in the grade-school building for high-school purposes could not transform the grade-school building, in whole or in part, into a high-school building. Neither could it render the grade-school site a high-school site in such sense as to bring it within the terms of Section 11210, Revised Statutes 1919, relating to the change of location of a school-house site insofar as a high-school site is in question. The grade-school house is to be left where it is. The need for a high-school site and building has arisen. The power to establish a high school and to secure a place to house it is given by the statute, Section 11241, Revised Statutes 1919. This includes the power to rent a place for the school. [Kemper v. Long, 278 Mo. l.c. 292 et seq.] The Ritenour High School has been established in the sense that the school, itself, has been brought into being, but no site for it has been selected in the sense of the section to which reference has already been made. Available vacant space has been used in a building on a site erected and purchased and devoted by the use of public money to the housing of the grades, a purpose which excludes the taking of either building or site for high-school purposes except insofar as the unused space might be available until the expansion of the grades would require it. In such circumstances it cannot successfully be contended the grade-school building could be used by the high school to the exclusion of the grades. In our opinion the purpose of the directors does not fall within the class upon which a vote of the district is required. *Page 458 
This disposes of the questions presented by respondent in his brief. In this case we think none other need be discussed. The alternative writ is made peremptory. All concur.